department of the treasury employer_identification_number ‘ contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend t dollar amount u dollar amount v dollar amount we scholarship x scholarship y scholarship z school dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable your purpose is to provide financial assistance to young people who show a desire to continue their formal education you provide financial support to local area schools that support and promote science technology engineering and mathematics stem also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate three scholarship programs called w x and y letter catalog number 58263t education opportunities in your local communities you also support other worthwhile family centered activities that improve the quality of life for all within your communities the purpose of w is to award high school seniors who have demonstrated high academic performance leadership and participation in high school and community activities an educational scholarship the scholarship is for v dollars per year and is renewable for up to three years for a total of four years students receiving this award must be enrolled in a full-time post-secondary study program that will lead to a baccalaureate bachelor’s degree from an accredited educational_institution the purpose of x is to award high school seniors a one-time u dollars award for students who will be enrolled in any post- secondary study program at an accredited educational_institution including a technical school vocational school or a certification or apprenticeship program selection criteria may include motivation to succeed leadership and participation in school and community activities significant improvement in high school attendance and or gpa overcoming a significant obstacle and work experience the purpose of y is to award the valedictorian of z a t dollars scholarship no application is required scholarship applications will be promoted and solicited by the information on your webpage you will also contact the guidance counselors of the local high schools and encourage them to publicize the scholarship program to students applicants for w and x will be required to submit a scholarship application and a complete grades transcript the application includes a brief essay and references you impose identifiable minimum requirements for scholarship eligibility related to the purposes of the scholarship program eligibility criteria for the scholarships include the applicant must be currently enrolled in his or her final year of high school secondary school the applicant must be planning to enroll in full-time study at a college university two- year college vocational-technical school or certification or apprenticeship program certification or apprenticeship programs must be sponsored by an accredited educational_institution including vocational- technical schools applicants may only apply for w or x and not both an independent selection committee composed of persons unrelated to you reviews all scholarship applications and awards the scholarships based on the following criteria e e academic performance motivation for pursuing education reference letters demonstrated financial need e letter catalog number 58263t you will maintain case histories showing recipients of your awards including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards made under your program you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate stops to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at e e e e e e letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
